FERGUSON, Judge
(dissenting).
This appeal is brought from a summary denial of a motion for post-conviction relief. Appellant’s eighteen-month probation was revoked for an alleged violation of one of its terms. It appears from the sparse record presented that appellant violated a special condition which required him to “continue cooperating with police officers.” He contends that there was no agreement to that vague term and further that his initials were illegally placed beside that condition on the probation order by an agent of the state.
This case is similar to several others of recent months which we have reversed and remanded to the trial court for the purpose of conducting an evidentiary hearing, or for the purpose of attaching portions of the record which show conclusively that the appellant is entitled to no relief. See, e.g., Gonzalez v. State, 451 So.2d 1041 (Fla. 3d DCA 1984); Walker v. State, 432 So.2d 727 (Fla. 3d DCA 1983). I would, accordingly, reverse and remand for further proceedings.